Citation Nr: 1754578	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 28, 2011, for the assignment of a 50 percent rating for sleep apnea.

2.  Entitlement to an effective date earlier than October 26, 2010, for the grant of service connection for multifocular premature ventricular contractions (PVCs), claimed as heart disease.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1984.

This matter comes to the Board of Veterans Appeals (Board) on appeal from June 2015 and July 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2017, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.  The claim for service connection for hypertension has been perfected for appellate review pursuant to 38 C.F.R. § 20.200, but has not been certified by the Agency of Original Jurisdiction for appellate review.  In any event, the Board will take jurisdiction over the issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a final decision in the appeal, VA received notification at a Board hearing that the Veteran wished to withdraw from appeal the issue of entitlement to an effective date earlier than December 28, 2011, for the assignment of a 50 percent rating for sleep apnea.

2.  In December 2009, the Board denied reopening the Veteran's claim for service connection for PVCs on the basis that no new and material evidence had been received.

3.  The earliest date that the Veteran filed an application to reopen the claim for service connection for PVCs was on October 26, 2010.  

4.  The Veteran's hypertension is proximately related to or the result of his service-connected sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for dismissal by the Veteran of his appeal regarding entitlement to an effective date earlier than December 28, 2011, for the assignment of a 50 percent rating for sleep apnea have been met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to an effective date earlier than October 26, 2010, for the award of service connection for PVCs have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for service connection for hypertension, as secondary to service-connected sleep apnea, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (d)(5) (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

Here, the appellant withdrew at the April 2017 Board video conference hearing the issue of entitlement to an effective date earlier than December 28, 2011, for the assignment of a 50 percent rating for sleep apnea.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Consequently, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.

II.  Earlier Effective Date for the Grant of Service Connection for PVCs

      Law and Regulations

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (q)(1)(ii) (2017).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Effective March 24, 2015, VA amended its regulations regarding claims. The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims.  Id.  Here, the Veteran filed his claim for service connection well before March 24, 2015, so the regulations regarding informal claims are for consideration.

      Discussion

By way of history, the Veteran initially filed a claim for service connection for PVCs in November 1984.  The RO denied this claim in February 1985 and again in December 1986.  The Veteran appealed the December 1986 determination to the Board and in January 1988 the Board continued the denial.  In October 1989, the Veteran filed to reopen the claim for service connection for PVCs and in January 1990 the RO denied to reopen the claim.  The Veteran again filed to reopen the claim for service connection for PVCs in August 2005 and the RO denied the claim in February 2006.  The Veteran appealed this determination to the Board and in December 2009 the Board denied reopening the claim.  

Thereafter, on October 26, 2010, the RO received the Veteran's application to reopen his claim for service connection for multifocular PVC's, claimed as heart disease.  He asserted that this condition was worsening.  He also enclosed a medical record from Dr. Slusky showing that he had myocardial ischemia, and a carotid report from Clear Lake Heart.  The RO denied reopening the claim in July 2011.  

The Veteran appealed the July 2011 adverse determination to the Board and in January 2015 the Board reopened the claim and remanded the underlying issue of service connection for additional development.  The RO thereafter granted service connection for multifocular PVCs in June 2015 and assigned an effective date of October 26, 2010, the date of receipt of his claim to reopen.  The Veteran has appealed the assigned effective date of October 26, 2010.  In this regard, he asserts that he has had PVCs ever since service and that the effective date for the grant of service connection for his PVC disability should reflect this.  He also asserts that had VA given him a Holter monitor test instead of an EKG (electrocardiogram), his PVCs would have been evident.  He explained that EKGs don't always show PVCs whereas a Holter monitor test does.

As shown above, the last final decision that addressed the issue at hand, that is, whether new and material evidence has been received to reopen a claim of service connection for multifocular PVCs is the Board's December 2009 decision that denied to reopen the Veteran's claim.  38 U.S.C. § 7104.  Thus, the Board must look to the earliest evidence on file showing that the Veteran filed to reopen the claim for service connection for multifocular PVCs following the December 2009 denial.  38 C.F.R. § 3.400(i)(q)(ii); Lapier v. Brown, 5 Vet. App. 215 (1993).

A review of the record reveals that the earliest indication that the Veteran filed to reopen the claim for service connection for multifocular PVCs after December 2009 is his October 26, 2010, claim.  There is simply no evidence of a communication or treatment record that can be interpreted as a new claim for service connection for multifocular PVCs, formal or informal, received subsequent to the December 2009 final Board decision and prior to September 26, 2010.

In light of the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for multifocular PVCs earlier than September 26, 2010.  See 38 C.F.R. § 3.400 (q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

As no effective date earlier than September 26, 2010 is permitted by law, the benefit sought on appeal must be denied.

III.  Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. 

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In 2011, the RO denied the Veteran's claim for service connection for hypertension on a direct basis.  

In January 2016, the Veteran filed a claim for service connection for hypertension, claimed as secondary to his PVCs and/or sleep apnea. 

In March 2016, the Veteran underwent a VA examination at which time the examiner negated a nexus between the Veteran's hypertension and PVCs.  

In February 2017, the Veteran underwent another VA examination in order to obtain a nexus opinion regarding the Veteran's hypertension and sleep apnea.  After examining the Veteran and reviewing his electronic claims file, the examiner opined that it is at least as likely as not that his hypertension is secondary to his sleep apnea.  He explained that there is a well-established link between individuals with obstructive sleep apnea who develop hypertension at a greater rate and have hypertension which is typically more difficult to control compared to individuals with hypertension and no obstructive sleep apnea.  In support of this statement he cited to a sleep study based on findings from the largest cross-sectional study to date indicating that sleep disordered breathing is associated with systemic hypertension in middle-aged and older individuals of different sexes and ethnic backgrounds.  He also pointed out that the Veteran's diagnoses of hypertension came after his diagnosis of obstructive sleep apnea.  In light of this evidence and the lack of any evidence to the contrary, the preponderance of the evidence supports granting service connection for hypertension, as secondary to service-connected sleep apnea.  38 C.F.R. § 3.310.


ORDER

An effective date earlier than December 28, 2011, for the assignment of a 50 percent rating for sleep apnea is dismissed.

An effective date earlier than October 26, 2010, for the grant of service connection for PVCs is denied.

Service connection for hypertension, as secondary to service-connected sleep apnea, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


